DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 23-30 in the reply filed on 6/17/21 is acknowledged.  The traversal is on the ground(s) that claims are not independent or distinct.  This is not found persuasive because group I is directed at a composition of matter, group II is an apparatus, and group III is a process of making the composition. They are three independent and distinct inventions. Argument that there is no burden is unsubstantiated. Notwithstanding, the three groups require separate detailed searches in separate classes, which is burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term, “extracted material” in the claims is not defined, and is unclear.
In Claim 23, the following part is confusing:

    PNG
    media_image1.png
    358
    1182
    media_image1.png
    Greyscale

Assuming in the first ionic compound, X is X1, Y is Y1.
Second ionic compound: X = X2, Y=Y2
3rd: X=X3, Y=Y3.
	By above definitions, X1 = X2; Y1 = Y2; and X1 ≠ X2.
	X3 ≠ Y3.
	X3 = X1 or X2 (means Y1 or Y2); Y3 = Y1 or Y2 
	This means X3 = Y3 half the time, which is contradictory. Indefinite; 112(b).
	Similar issues may exist in other claims as well. For example, claim 24 recites several compounds in the alternative. It is unclear if the first and second ionic compounds ion claim 24 are the same or different.
	Usage of terms like c+d = 2 and e+f = 1: unclear if these are integers or include fractions. Also unclear how the structures would work out if they are fractions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al (US 2018/0346496) and Liu et al (US 2018/0056241) with evidence from Chatel et al, “Green Chemistry,” Green Chem., 2014, DOI: 10.1039/C3GC41389F (submitted by applicant in an IDS).
Claims are directed to an extracted material comprising three or more ionic compounds mixed together. The independent claim has the ionic compounds represented in a generic formula, and the dependent claims elaborate on the structures.
Both Chen and Liu teach ionic compounds for the express purpose of use as draw solutions in forward osmosis, the same use as that of the applicant. Applicant fails to provide a clear definition of “extracted material.” Therefore, the examiner assumes that it is a blend of water and the ionic compounds, which forms the draw solution.
Chen teaches most, if not all, of the anions claimed in pages 3 and 4; and cations, especially the phosphonium cations paired with anions of the dependent claims in pages 6-10. Chen is silent on mixing two or more of the compounds.
Liu teaches ionic compounds and blended ionic compounds in pages 1-3, Figs. 2 and 5, and working examples, but fails to teach the specific phosphonium compounds of the dependent claims.
Applicant discloses that when two or more ionic compounds are blended [0010], they dissociate and re-associate to form new and different compounds, thus increasing the number of compounds. This fact is further evidence by the DOI report by Chatel. Moreover, when they are in solution (in water) they dissociate and form ions, thus losing the “compound” identity and result in more than the number of compounds originally 
For example, mixing the compounds from examples 1 and 2 of Chen (compounds in claim 24) would generate one of the compounds in claim 25, thus having three compound blend instead of the two.
Phase transition temperature is an inherent material property like melting point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777